DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	This application is a 371 of PCT/EP2018/062749 filed 05/16/2018. 
	This application also claim foreign benefit of SWEDEN 1750679-1 filed 05/30/2017. 
	The claims of the instant application are afforded the effective filing date of 05/30/2017.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 02/07/2020 (2) have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-9 and 11-18, drawn to a stable chewing gum.
	Group II, claim(s) 19-21, drawn to methods for preparing chewing gum.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the common technical feature of a stable chewing gum comprising a gum core containing gum base and pharmaceutical acceptable ingredients, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kristensen et al (14 October 2010; US 2010/0260690 A1; previously cited).  
Kristensen teaches a stable chewing gum comprising a core containing gum base and pharmaceutical acceptable excipients ([0011]-[0015]; Examples 1, 6 and 8; claim 12).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant's election with traverse of Group I, claims 1-9 and 11-18, drawn to the stable chewing gum, in the reply filed on 04/23/2021 is acknowledged.  The traversal is on the ground(s) that new claims 19-21 are dependent claims, and thus belong in Group I.  This is not found persuasive because Group II containing claims 19-21 are methods of making and thus, do not belong in Group 1, which are product claims. As such, Groups I and II lack unity of invention for the reason(s) discussed above on page 4 of this office action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/23/2021.

Status of the Claims
	This action is in response to papers filed 04/23/2021 in which claim 10 was canceled; claims 2-4, 7-9, 13 and 16-18 were amended; and claims 19-21 were newly added. All the amendments have been thoroughly reviewed and entered.
	Claims 1-9 and 11-21 are pending in this instant application, of which claims 19-21 are withdrawn at this time as being drawn to non-elected invention/group. 
	Claims 1-9 and 11-18 are examined herein on the merits for patentability.

Claim Objections
Claims 5, 7-9, 14, and 16-18 are objected to because of the following informalities:  it is noted that claims 5, 7-9, 14, and 16-18 recite improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 11 and 12 are not further limiting from claim 2 and 3, respectively, because the recitation of “at least one of the granular region or the extragranular region” as recited in the claims 11 and 12 are broader (“at least one” encompassed more than one or plurality) than the singular recitation of “a granular region” and “an extragranular region” as recited in claims 2 and 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repeka et al (US 2017/0172995 A1; filing date: 14 September 2016) in view of Rudolph et al (2 June 2011; US 2011/0129517 A1).
Regarding claim 1, Repeka teaches a stable pharmaceutical composition comprising a core comprising intragranular region containing nicotine and one or more intragranular excipients and an extragranular region containing at least one alkaline agent(s) (buffering agent), and a coating surround the core ([0019], [0024]-[0036], [0039]-[0050], [0055]-[0064], [0073]-[0077]; claims 5 and 19). Repeka teaches the stable pharmaceutical composition is formulated and suitable for use as chewing gums ([0039], [0064] and [0082]; claims 5 and 19). Repeka teaches the pharmaceutical composition enhances nicotine absorption through the oral cavity ([0019]).
However, Repeka does not expressly teach the core is a gum core of claim 1.
Regarding the gum core of claim 1, Rudolph teaches a nicotine chewing gum that provide for a high rate of buccal absorption and high plasma concentrations, wherein the chewing gum comprises a gum core containing nicotine active, a buffering agent and gum base (Abstract; [0013]-[0025], [0034]-[0059], [0061], [0067]-[0069]; claims 1-9 and 20-21). Rudolph teaches the chewing gum is coated with a sugar coating to increase the stability of the chewing gum ([0018] and [0061]).
It would have been obvious to one of ordinary skill in the art when formulating the pharmaceutical composition to chewing gum dosage form of Repeka to include a gum material in as the base material of the core, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Repeka and Rudolph are commonly drawn to nicotine compositions formulated for suitability as .
It would also have been obvious to modify the coating of Repeka to a sugar coating rather than a film-coating, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Rudolph provided the guidance to do so by teaching that when formulating a chewing gum dosage form, a sugar coating is preferred, as such sugar coating increase the stability of the chewing gum (Rudolph: [0018] and [0061]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to modifying coating of the pharmaceutical composition of Repeka such that it is a sugar coating so as when formulating a chewing gum dosage form, the obtained chewing gum that is coated with a sugar coating would have increased stability, and achieve Applicant’s claimed invention with reasonable expectation of success. 

Regarding claim 4, Repeka teaches the nicotine active in the pharmaceutical composition is present at an amount of from about 1 mg to about 10 mg of nicotine base per composition (Repeka: [0043]). Rudolph teaches the nicotine active in the chewing gum is present at an amount of from 0.2 to 8 mg of nicotine free base (Rudolph: [0034] and claim 4).
Regarding claims 5 and 6, Repeka and Rudolph teach the nicotine active is nicotine polacrilex (Repeka: [0024]-[0036], [0041] and [0042]; Rudolph: [0013]-[0014]; Examples 5-7; claim 1).
Regarding claim 7, Repeka teaches the buffering agent is selected from alkali metal carbonates or bicarbonates, alkali earth metal carbonates or bicarbonates used either alone or in combinations thereof (Repeka: [0063]-[0064]). Rudolph teaches the buffering agent is selected from alkali metal carbonates and alkali metal bicarbonates, alkaline earth metal carbonates, alkali metal citrates and alkali metal phosphates (Rudolph: [0035]-[0036]; claims 5-6).
Regarding claim 8, Rudolph teaches the sugar coating comprises polyol selected from maltitol, sorbitol, mannitol, xylitol, erythritol, lactitol or isomalt ([0061]).
Regarding claim 9, Repeka teaches the pharmaceutical composition further contains additives such as stabilizers, preservatives, antioxidants, colorant, and lubricants (Repeka: [0040], [0073]-[0085]). Rudolph teaches the chewing gum further contains colorants and antioxidants (Rudolph: [0047]-[0059]).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 3 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repeka et al (US 2017/0172995 A1; filing date: 14 September 2016) in view of Rudolph et al (2 June 2011; US 2011/0129517 A1) and Reed et al (9 September 1997; US 5,665,406).
Regarding claim 3, Repeka teaches a stable pharmaceutical composition comprising a core comprising intragranular region containing nicotine and one or more intragranular excipients and an extragranular region containing at least one alkaline agent(s) (buffering agent), and a coating surround the core ([0019], [0024]-[0036], [0039]-[0050], [0055]-[0064], [0073]-[0077]; claims 5 and 19). Repeka teaches the stable pharmaceutical composition is formulated and suitable for use as chewing gums ([0039], [0064] and [0082]; claims 5 and 19). Repeka teaches the pharmaceutical composition enhances nicotine absorption through the oral cavity ([0019]).

Regarding the gum core of claim 3, Rudolph teaches a nicotine chewing gum that provide for a high rate of buccal absorption and high plasma concentrations, wherein the chewing gum comprises a gum core containing nicotine active, a buffering agent and gum base (Abstract; [0013]-[0025], [0034]-[0059], [0061], [0067]-[0069]; claims 1-9 and 20-21). Rudolph teaches the chewing gum is coated with a sugar coating to increase the stability of the chewing gum ([0018] and [0061]).
It would have been obvious to one of ordinary skill in the art when formulating the pharmaceutical composition to chewing gum dosage form of Repeka to include a gum material in as the base material of the core, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Repeka and Rudolph are commonly drawn to nicotine compositions formulated for suitability as chewing gums, whereby said nicotine composition provide enhanced nicotine absorption through the oral cavity, and Rudolph provided the guidance to do so by teaching that it is conventionally known in the prior art, when formulating a chewing gum, gum base is one of the main constituents (ingredient) in the core of the chewing gum so as a chewing gum dosage form can be obtained upon compression of all the ingredients of the chewing gum (Rudolph: [0059]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including a gum material as the base material of the core of Repeka so as upon compression of the pharmaceutical composition a desired chewing gum dosage form that provides enhanced nicotine 
Regarding the inner coating layer and outer flavor coating of claim 3, Reed teaches a hard coated chewing gum whereby the coating contains an inner coating layer comprising polyol and an outer coating layer containing polyol and flavors, and such dual layers coating provides improved long-term shelf stability (Abstract; column 4, lines 50-end; columns 5-8).
It would have been obvious to one of ordinary skill in the art to modify the coating of Repeka to a dual layers coating containing an inner coating layer comprising polyol and an outer coating layer comprising polyol and flavors, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Reed provided the guidance to do so by teaching that when formulating a chewing gum dosage form, a dual layers coating containing an inner coating layer comprising polyol and an outer coating layer comprising polyol and flavors is advantageously preferred as the coating around the chewing gum, as such dual layers coating provide improved long-term shelf stability to the chewing gum product (Reed: column 5, lines 5-43). Thus, an ordinary artisan provided the guidance from the prior art would have looked to modifying coating of the pharmaceutical composition of Repeka such that it is a dual layers coating containing an inner coating layer comprising polyol and an outer coating layer comprising polyol and flavors so as when formulating a chewing gum dosage form, the obtained chewing gum that is coated with the dual layers coating would have improved long-term shelf stability, and achieve Applicant’s claimed invention with reasonable expectation of success. 

Regarding claim 13, Repeka teaches the nicotine active in the pharmaceutical composition is present at an amount of from about 1 mg to about 10 mg of nicotine base per composition (Repeka: [0043]). Rudolph teaches the nicotine active in the chewing gum is present at an amount of from 0.2 to 8 mg of nicotine free base (Rudolph: [0034] and claim 4).
Regarding claims 14 and 15, Repeka and Rudolph teach the nicotine active is nicotine polacrilex (Repeka: [0024]-[0036], [0041] and [0042]; Rudolph: [0013]-[0014]; Examples 5-7; claim 1).
Regarding claim 16, Repeka teaches the buffering agent is selected from alkali metal carbonates or bicarbonates, alkali earth metal carbonates or bicarbonates used either alone or in combinations thereof (Repeka: [0063]-[0064]). Rudolph teaches the buffering agent is selected from alkali metal carbonates and alkali metal bicarbonates, alkaline earth metal carbonates, alkali metal citrates and alkali metal phosphates (Rudolph: [0035]-[0036]; claims 5-6).
Regarding claim 17, Reed teaches the inner coating layer contains polyol selected from maltitol, lactitol and erythritol (column 5, lines 5-9; column 6, lines 54-end; column 7, lines 1-50).
Regarding claim 18, Repeka teaches the pharmaceutical composition further contains additives such as stabilizers, preservatives, antioxidants, colorant, and 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DOAN T PHAN/Primary Examiner, Art Unit 1613